        Case 4:18-cv-05434-JSW Document 85 Filed 11/15/19 Page 1 of 5



 1 COOLEY LLP                                  QUINN EMANUEL URQUHART &
   HEIDI L. KEEFE (178960)                     SULLIVAN, LLP
 2 (hkeefe@cooley.com)                         Kevin P.B. Johnson (Bar No. 177129)
   MARK R. WEINSTEIN (193043)                  kevinjohnson@quinnemanuel.com
 3
   (mweinstein@cooley.com)                     Victoria F. Maroulis (Bar No. 202603)
 4 MATTHEW J. BRIGHAM (191428)                 victoriamaroulis@quinnemanuel.com
   (mbrigham@cooley.com)                       555 Twin Dolphin Drive, 5th Floor
 5 LOWELL D. MEAD (223989)                     Redwood Shores, CA 94065
   (lmead@cooley.com)                          Telephone: (650) 801-5000
 6 BENJAMIN S. LIN (232735)                    Facsimile: (650) 801-5100
 7 (blin@cooley.com)
   MARK A. ZAMBARDA (314808)                   Jordan R. Jaffe (Bar No. 254886)
 8 (mzambarda@cooley.com)                      jordanjaffe@quinnemanuel.com
   3175 Hanover Street                         Iman Lordgooei (Bar No. 251320)
 9 Palo Alto, CA 94304-1130                    imanlordgooei@quinnemanuel.com
   Telephone: (650) 843-5000                   Jonathan Tse (Bar. No. 305468)
10
   Facsimile: (650) 849-7400                   jonathantse@quinnemanuel.com
11                                             50 California Street, 22nd Floor
   COOLEY LLP                                  San Francisco, CA 94111
12 MICHAEL G. RHODES (116127)                  Telephone: (415) 875-6600
   (rhodesmg@cooley.com)                       Facsimile: (415) 875-6700
13 MATTHEW D. CAPLAN (260388)

14 (mcaplan@cooley.com)                        Attorneys for Defendants
   101 California Street                       BLACKBERRY LIMITED and
15 San Francisco, CA 94111-5800                BLACKBERRY CORPORATION
   Telephone: (415) 693-2000
16 Facsimile: (415) 693-2222

17
   Attorneys for Plaintiff
18 FACEBOOK, INC.
19
                              UNITED STATES DISTRICT COURT
20
                             NORTHERN DISTRICT OF CALIFORNIA
21
                                    OAKLAND DIVISION
22

23     FACEBOOK, INC.,                         Case No. 4:18-cv-05434-JSW
24           Plaintiff,
                                               JOINT NOTICE REGARDING CLAIM
25                  v.                         CONSTRUCTION
26     BLACKBERRY LIMITED, and
27     BLACKBERRY CORPORATION,
             Defendants.
28

                                                               CASE NO. 4:18-CV-05434-JSW
                                            JOINT NOTICE REGARDING CLAIM CONSTRUCTION
        Case 4:18-cv-05434-JSW Document 85 Filed 11/15/19 Page 2 of 5



 1          Defendants BlackBerry Limited and BlackBerry Corporation (collectively, “BlackBerry”) and

 2 Plaintiff Facebook, Inc. (“Facebook”) (collectively, the “parties”) through their undersigned counsel

 3 hereby respectfully notify the Court that, in the interest of narrowing the issues in advance of the

 4 claim construction hearing scheduled for November 21, 2019, the parties have agreed, subject to the

 5 approval of the Court:

 6          1)     to the Court’s tentative ruling (Dkt. 78) for the order of method steps recited in claim 1

 7 of U.S. Patent No. 7,567,575—i.e., that “[t]he sequence of steps can be performed in any order, except

 8 that the step of ‘receiving a request…’ is performed before the step of ‘providing multimedia data to

 9 the mobile device….’”; and

10          2)     to a construction of the term “feature” as “distinctive characteristic or attribute” and a

11 construction of the term “feature enhancement” as “enhancement of a distinctive characteristic or

12 attribute” in the asserted claims of U.S. Patent No. 6,744,759.

13          The parties continue to engage in attempting to narrow the issues in dispute and will notify the

14 Court to the extent any further agreements are reached.

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       -1-                 CASE NO. 4:18-CV-05434-JSW
                                                        JOINT NOTICE REGARDING CLAIM CONSTRUCTION
      Case 4:18-cv-05434-JSW Document 85 Filed 11/15/19 Page 3 of 5



 1 DATED: November 15, 2019            QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
 2

 3
                                      By /s/ Iman Lordgooei
 4
                                        Kevin P.B. Johnson (Bar No. 177129)
 5                                      kevinjohnson@quinnemanuel.com
                                        Victoria Maroulis (Bar No. 202603)
 6                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
 7                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
 8
                                        Facsimile: (650) 801-5100
 9
                                        Jordan R. Jaffe (Bar No. 254886)
10                                      jordanjaffe@quinnemanuel.com
                                        Iman Lordgooei (Bar No. 251320)
11                                      imanlordgooei@quinnemanuel.com
12                                      Jonathan Tse (Bar. No. 305468)
                                        jonathantse@quinnemanuel.com
13                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
14                                      Telephone: 415-875-6600
                                        Facsimile: 415-875-6700
15

16                                      James R. Asperger (Bar No. 83188)
                                        jamesasperger@quinnemanuel.com
17                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
18                                      Pushkal Mishra (Bar No. 298695)
                                        pushkalmishra@quinnemanuel.com
19                                      865 S. Figueroa Street, 10th Floor
20                                      Los Angeles, CA 90017
                                        Telephone: (213) 443-3000
21                                      Facsimile: (213) 443-3100

22                                      Attorneys for Defendants BLACKBERRY
                                        LIMITED and BLACKBERRY CORPORATION
23

24

25

26
27

28

                                         -2-                 CASE NO. 4:18-CV-05434-JSW
                                          JOINT NOTICE REGARDING CLAIM CONSTRUCTION
      Case 4:18-cv-05434-JSW Document 85 Filed 11/15/19 Page 4 of 5



 1 DATED: November 15, 2019         COOLEY LLP

 2

 3
                                      By /s/ Heidi L. Keefe
 4                                      HEIDI L. KEEFE (178960)
                                        (hkeefe@cooley.com)
 5                                      MARK R. WEINSTEIN (193043)
                                        (mweinstein@cooley.com)
 6
                                        MATTHEW J. BRIGHAM (191428)
 7                                      (mbrigham@cooley.com)
                                        LOWELL D. MEAD (223989)
 8                                      (lmead@cooley.com)
                                        BENJAMIN S. LIN (232735)
 9                                      (blin@cooley.com)
                                        MARK A. ZAMBARDA (314808)
10
                                        (mzambarda@cooley.com)
11                                      3175 Hanover Street
                                        Palo Alto, CA 94304-1130
12                                      Telephone: (650) 843-5000
                                        Facsimile: (650) 849-7400
13
                                        COOLEY LLP
14
                                        MICHAEL G. RHODES (116127)
15                                      (rhodesmg@cooley.com)
                                        MATTHEW D. CAPLAN (260388)
16                                      (mcaplan@cooley.com)
                                        101 California Street
17                                      San Francisco, CA 94111-5800
18                                      Telephone: (415) 693-2000
                                        Facsimile: (415) 693-2222
19
                                        Attorneys for Plaintiff
20                                      FACEBOOK, INC.
21

22

23

24

25

26
27

28

                                         -3-                 CASE NO. 4:18-CV-05434-JSW
                                          JOINT NOTICE REGARDING CLAIM CONSTRUCTION
        Case 4:18-cv-05434-JSW Document 85 Filed 11/15/19 Page 5 of 5



 1                              ATTESTATION OF CONCURRENCE
 2         I am the ECF user whose ID and password are being used to file this Joint Notice Regarding

 3 Claim Construction. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories

 4 identified above has concurred in the filing of this document.

 5

 6 Dated: November 15, 2019

 7

 8                                                        /s/ Iman Lordgooei

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    -4-                 CASE NO. 4:18-CV-05434-JSW
                                                     JOINT NOTICE REGARDING CLAIM CONSTRUCTION
